          Case 1:16-cv-10386-LTS Document 434 Filed 12/04/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ALEXANDER STYLLER, INTEGRATED              )
COMMUNICATIONS & TECHNOLOGIES,             )
INC., JADE CHENG, JASON YUYI, CATHY        )
YU, CAROLINE MARAFAO CHENG,                )
PUSHUN CHENG, CHANGZHEN NI,                )
JUNFANG YU, MEIXIANG CHENG,                )
FANGSHOU YU, and CHANGHUA NI,              )
                                           )
                        Plaintiffs,        ) Civil Action No. 1:16-CV-10386 (LTS)
            v.                            )
                                          )
HEWLETT-PACKARD FINANCIAL                  )
SERVICES COMPANY, HEWLETT-PACKARD )
FINANCIAL SERVICES (INDIA) PRIVATE         )
LIMITED, HP INC., HEWLETT PACKARD         )
ENTERPRISE COMPANY, and DAVID GILL,        )
                                          )
                        Defendants.        )
__________________________________________)

                     PLAINTIFFS’ UNOPPOSED MOTION TO WITHDRAW
                        DIMITRY JOFFE AS PLAINTIFFS’ COUNSEL

        Plaintiffs Alexander Styller, Integrated Communications & Technologies, Inc., Jade

Cheng, Jason Yuyi, Cathy Yu, Carolina Marafao Cheng, Pushun Cheng, Changzhein Ni,

JunFang Yu, Meixiang Cheng, Fangshou Yu, and Changhua Ni, through their undersigned

counsel, respectfully ask the Court to terminate Dimitry Joffe, of Joffe Law P.C., as their counsel

in this case.

        On December 2, 2020, at 5:31 p.m., Plaintiffs terminated Joffe’s representation and asked

that he file his notice of withdrawal. Speaking on behalf of all Plaintiffs, Alex Styller informed

Joffe that he no longer had plaintiffs’ authority to make any other filings in the case,

communicate with Defendants’ attorneys, or bind Plaintiffs to any positions. Joffe

acknowledged receipt of Styller’s email. The next day, December 3, 2020, Joffe informed

                                                  1
          Case 1:16-cv-10386-LTS Document 434 Filed 12/04/20 Page 2 of 5




Styller that he “inten[ded] to file my withdrawal notice after HP’s motion to refer Attorney

Joffe's misconduct and the accompanying relief that I requested in my opposition as pertains to

me personally and not to the Plaintiffs will have been argued and adjudicated. Until then, and

solely for that purpose, I intend to remain in the case . . . .”

        Joffe is not a party in this case, he no longer represents any parties in this case, and he

acknowledged in writing that he does not intend “to . . . be involved in the case . . . in any

capacity.” For that reason, and in light of the constitutional right of all civil litigants to choose

who represents them before the courts of this jurisdiction, see, e.g., Gorgens v. McGovern, 71

Mass. App. Ct. 1124, 886 N.E.2d 125 (2008), Joffe has no grounds to maintain his appearance,

as currently filed, before this Court. Plaintiffs therefore ask that the Court withdraw Joffe’s

appearance.

        Plaintiffs do understand that Defendants have made allegations against Joffe personally

regarding his conduct in this case. As to those allegations, Plaintiffs do not object to Joffe

making any filings he believes necessary and appropriate to defend himself in response to the

relief Defendants request against him personally. Those filings, however, should not delay the

withdrawal of Joffe’s appearance and should be made only in Joffe’s personal capacity.

                                           CONCLUSION

        Plaintiffs respectfully request that the Court enter the attached proposed order terminating

Joffe as Plaintiffs’ counsel and withdrawing his appearance on behalf of Plaintiffs.




                                                    2
       Case 1:16-cv-10386-LTS Document 434 Filed 12/04/20 Page 3 of 5




Dated: New York, New York
       December 4, 2020

                                    QUINN EMANUEL URQUHART &
                                    SULLIVAN LLP

                                    By: /s/ Luke Nikas________________

                                    Luke Nikas
                                    Alex Spiro
                                    Alex S. Zuckerman
                                    51 Madison Avenue, 22nd Floor
                                    New York, NY 10010
                                    (212) 849-7000

                                    Attorneys for Plaintiffs




                                     3
         Case 1:16-cv-10386-LTS Document 434 Filed 12/04/20 Page 4 of 5




                              Local Rule 7.1(a)(2) Certification

        I, Luke Nikas, Attorney for Plaintiffs Alexander Styller, Integrated Communications &
Technologies, Inc., Jade Cheng, Jason Yuyi, Cathy Yu, Carolina Marafao Cheng, Pushun Cheng,
Changzhein Ni, JunFang Yu, Meixiang Cheng, Fangshou Yu, and Changhua Ni hereby certify
that on December 4, 2020, I communicated with Defendants’ counsel in a good faith attempt to
confer regarding the issues raised in this Motion, and Defendants’ counsel informed me that
“Defendants take no position on [this] motion, except that [they] believe the relief requested in
[their] motion [regarding Joffe’s pro hac vice admission] should be granted, Joffe’s pro hac
should be revoked, Defendants should be reimbursed for the costs and fees resulting from his
misconduct (including appropriate fees in connection with filing [their] motion) and the O’Grady
deposition should not be continued. Defendants contend these forms of relief remain relevant
whether or not [Joffe] withdraws.”




                                                4
         Case 1:16-cv-10386-LTS Document 434 Filed 12/04/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I, Luke Nikas, hereby certify that on this 4th day of December 2020, I caused a copy of

Plaintiffs’ Motion to Withdraw Attorney Joffe as Plaintiffs’ Counsel to be served by ECF upon

Defendants’ counsel of record.

                                                       /s/ Luke Nikas
                                                       ________________________
                                                       Luke Nikas




                                               5
